Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osterland (US 6,928,705) in view of Benedetti (US 4,402,118).  Osterland discloses a fastener assembly (Figs. 12-21) comprising: a body panel (160) including a blade (154); a chassis (156) including a slot (158); and a steel fastener clip (120) attached over the blade and removably coupled to the slot (Fig. 21).  The fastener clip comprising a pair of legs (129) and another pair of legs (130) extending from sides of a top portion (140); a foot and another foot (124) attached to the legs; a wing and another wing (128) orientating from the top portions which bend (Fig. 20A) as they engage the slot; and a pair to barbs and another pair of barbs (126) extending from the feet to dig into the blade.  Osterland further discloses a pair of stabilizing shoulder tabs and another pair of stabilizing shoulder tabs (127) but does not does not disclose the shoulder tabs originating from the side of the top portion and the another side of the top portion.  Benedetti discloses a fastener clip (10) similar to Osterland for being attached over a blade (18) but, Benedetti discloses a top portion (54) of the clip to include a pair of stabilizing shoulder tabs (56, 58) originating from a side of the top portion and another pair of stabilizing legs (60, 62) originating from .


Response to Remarks
Applicant’s remarks have been considered and while the examiner does not necessarily agree with applicant’s arguments, the amendment necessitated a new grounds of rejection.  The claims as amended now require two pair of stabilizing shoulder tabs which are not disclosed in Bidlake.  Therefore, Bidlake was replaced with Benedetti which does discloses the two pair of stabilizing shoulder tabs as explained above. 
	The amendment obviated the 112 rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677